Title: To Benjamin Franklin from Achille-Guillaume Lebègue de Presle, 1 December 1779
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


a Paris ce 1. Xbre 79
Jai eu Lhonneur Monsieur de vous envoyer il y a deux mois un memoire Anglois de mr Nairne sur les appareils destinès a preserver de la foudre, en vous prevenant quil n’etoit pas a moi, comme le montre la suscription de L’Enveloppe; et vous demandant de me le renvoyer des que vous L’auriez lu. Ayant presumé il y a un mois environ que des affaires importantes pouvoient vous avoir fait oublier celleci; jai cru pouvoir prier mr votre fils de vous la rappeller, ou de me renvoyer le memoire a Paris a mon addresse indiqueè dans les deux billets. Mademoiselle jupin m’a promis de vous en rafraichir la memoire et a mr votre fils. Je vous prie d’etre persuadé, Monsieur, que si j’avois pu me procurer un second exemplaire de ce memoire pour le rendre a mr Le Duc de chaulnes a qui il appartient, et qui ne L’a pas encore eu je ne vous aurois pas ecrit trois fois ni fait parler aussi souvent de ce meme objet.
Je suis Monsieur avec Respect votre tres humble tres obeiss Serviteur
Lebegue DE PresleRue st jacques près les mathurins
 Addressed: A Monsieur / Monsieur franklin / Ministre plenipotentiaire des Etats / unis de L’Amerique / a Passy / Banlieue de Paris
Notation: LeBegue de Presle Paris ce 1er Decembre 1779.
